 



Exhibit 10.30
Superior Well Services, Inc. Non-Employee Director Compensation Summary
Each non-employee director receives the following compensation:

  •   an annual cash retainer fee of $30,000;     •   a meeting fee of $1,500
for each Board meeting attended in person and $1000 for each Board or committee
meeting held telephonically;     •   an additional annual retainer of $10,000
for the chairman of the Audit Committee; and     •   is eligible to receive
awards under the Company’s 2005 Stock Incentive Plan, including stock awards in
lieu of annual retainers and meeting fees.

